EXHIBIT 10.1
 
Consulting Agreement


This Consulting Agreement (this “Agreement”) is entered into as of August 8,
2014 (the “Effective Date”), by and between j2 Global, Inc., a Delaware
corporation (“j2”), and Michael P. Schulhof, an individual (“Consultant”).


The parties agree as follows:


1.           Subject to the terms and conditions set forth in this Agreement, j2
hereby retains Consultant as an independent contractor in a consulting capacity,
and Consultant agrees to perform consulting services for j2 as described in this
Agreement. The relationship between j2 and Consultant created by this Agreement
is hereinafter referred to as the “Consultancy.”


2.           Consultant’s duties hereunder shall consist of performing such
services as requested from time-to-time by the Chairman of the Board of j2.  In
performing these duties, Consultant shall consistently and at all times
diligently and conscientiously use Consultant’s best efforts to further the
interests of j2 and its affiliates.  It is understood and agreed between the
parties hereto that Consultant’s services hereunder are as an independent
contractor and not as an employee of j2 or its affiliates.


3.           In consideration of the complete and faithful performance of
Consultant’s duties pursuant to this Agreement, and as Consultant’s sole
consideration hereunder, the Consultant shall be entitled to payment of
$100,000.00 per annum, payable monthly in advance in equal installments of
$8,333.33 each.  Consultant expressly acknowledges and agrees that the
consideration described in this Section is the entirety of the consideration,
pay, fees, benefits, or other things of value of any kind to be provided by j2
or its affiliates to Consultant for Consultant’s services pursuant to this
Agreement.


4.           The Consultancy, this Agreement and j2’s obligation to provide the
consideration described in Section 3 of this Agreement shall begin on the
Effective Date and continue for a period of two years thereafter unless earlier
terminated upon the occurrence of any one or more of the following:


(a)           j2’s and Consultant’s entry into and execution of a written
agreement to such termination; or


(b)      Any breach by Consultant of any provision of this Agreement, including
without limitation any failure by the Consultant to observe and to fully and
faithfully perform each and all of Consultant’s duties, responsibilities, and
obligations pursuant to this Agreement.


5.           Consultant acknowledges that j2 has trade secrets, proprietary and
confidential information (“Information”) which is vital to the success of its
business and requires protection against unauthorized use and
disclosure.  Consultant understands that from time to time Consultant will have
access to such Information, which j2 will disclose to Consultant solely to
permit him to perform Consultant’s duties and solely pursuant to Consultant’s
agreement hereunder.  Such Information shall include, but shall not be limited
to, j2’s customers, customer support materials, prospects, strategic and
marketing plans, financial information, designs,
 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
specifications, processes, methods, network infrastructure, software,
diagnostics, products and research.  At all times hereafter, both during and
after the term of this Agreement and whether or not this Agreement is terminated
for cause, Consultant shall treat as confidential all Information, in any media
or form, which may be disclosed to Consultant or which Consultant may acquire as
a result of or through Consultant’s work for j2 (unless the same has clearly
come into the public domain).  Further, at all times hereafter, both during and
after the term of this Agreement and whether or not this Agreement is terminated
for cause, Consultant shall keep the Information secret, neither directly or
indirectly using, divulging or furnishing it nor making it available either to
or for the benefit of any person or entity, including Consultant (other than to
or for j2 exclusively) unless on a “need to know” basis in the course of work
for j2 and then only in such manner as to preserve such secrecy.  At all times
hereafter, both during and after the term of this Agreement and whether or not
this Agreement is terminated for cause, Consultant shall promptly advise the
General Counsel or Vice President of Human Resources of j2 (each, an “Authorized
Executive”) in writing of any knowledge, personal or otherwise, which Consultant
may have of any unauthorized release or use of such Information.  Further,
Consultant shall return any Information in Consultant’s possession to an
Authorized Executive in the same form as received by Consultant, when and as
requested by such Authorized Executive and, in any event, upon the termination
of this Agreement, whether or not terminated this Agreement is terminated for
cause.  Consultant shall not make any copy of the Information except with the
prior written approval of an Authorized Executive.


6.           (a)             Consultant agrees that all interests in any
inventions, discoveries, improvements, developments, tools, machines, apparatus,
appliances, designs, promotional ideas, practices, processes, formulae, methods,
techniques, trade secrets, products and research related to the products or the
business of j2 (“New Developments”) made, discovered, developed, or secured by
Consultant during the course of Consultant’s performance of this Agreement shall
be the exclusive property of j2 and shall be deemed to be “works for hire”.  The
foregoing covenant will apply whether any of such New Developments are made,
discovered, developed or secured (i) solely or jointly with others, (ii) during
the usual hours of work or otherwise, (iii) at the request or upon the
suggestion of j2 or otherwise, or (iv) with j2’s materials, tools or instruments
or on j2’s premises or otherwise.


(b)           At the request and expense of j2, from time to time during the
term of this Agreement and the one-year period immediately following the
termination hereof, Consultant will make such applications in due form for
letters patent, copyrights or trademarks, domestic and foreign, as j2 may
reasonably request with respect to any New Developments and will assign to j2 or
persons or entities designated by j2 all of Consultant’s right, title and
interest in and to such letters patent, copyrights and trademarks and the
applications therefore.  At any time during the term of this Agreement and the
one-year period immediately following the termination hereof, Consultant will
execute any and all instruments and documents and take such further reasonable
acts, at the expense of j2, which j2 may deem necessary or desirable in
connection with such applications for letters patent, copyrights or trademarks
or in order to establish, evidence or perfect in j2 or persons designated by j2
the entire right, title and interest in and to such letters patent, copyrights
or trademarks and all other New Developments.


(c)           Consultant further agrees that j2 shall be the sole and exclusive
owner, throughout the universe in perpetuity, of all the results and proceeds of
any services performed by Consultant during the course of Consultant’s
performance of this Agreement, all of which shall be deemed work made for hire
for j2 within the meaning of the copyright laws of the United States.
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 
7.           During the course of Consultant’s performance of this Agreement,
Consultant may have access to j2’s computers and/or other electronic
communications systems, including but not limited to voicemail, email, client
databases, and Internet and Intranet systems.  Consultant acknowledges and
agrees that such systems are strictly for business use related to j2’s business,
and shall not be used by Consultant for personal use. Consultant further
acknowledges and agrees that, when using j2’s systems, from any location,
Consultant has no expectation of privacy as between Consultant and j2, and all
communications made with or on j2’s systems or equipment are subject to j2’s
surveillance, use and disclosure, in j2’s sole discretion. Consultant also
acknowledges and agrees that j2 uses video surveillance (without audio) in its
offices (public areas only), and that Consultant’s activities may therefore be
subject to video surveillance as well, which video is also subject to j2’s use
and disclosure in j2’s sole discretion.


8.           In the event of any violation or threatened violation of this
Agreement, j2 shall be entitled to injunctive and other equitable relief on the
grounds that such conduct, if not restrained and/or other equitable relief not
granted, would result in irreparable and serious harm for which damages would be
an inadequate remedy.  In the event a party files suit to enforce its rights or
protect its interests hereunder, the prevailing party in such action shall be
entitled to reimbursement of reasonable attorneys’ fees and costs or expenses
relating to the suit.  During the term of this Agreement, j2 will continue to
indemnify, defend and hold harmless Consultant to the same extent that j2 has
agreed to indemnify, defend and hold harmless Consultant in his former capacity
as a member of the Board of Directors of j2.


9.           THE PROVISIONS OF THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO
CONFLICT-OF-LAWS PRINCIPLES THEREOF.  BOTH PARTIES SUBMIT TO PERSONAL
JURISDICTION IN CALIFORNIA AND FURTHER AGREE THAT ANY CAUSE OF ACTION RELATING
TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN A COURT IN LOS ANGELES COUNTY,
CALIFORNIA.


10.           If any provision of this Agreement is held to be invalid or
unenforceable, such provision shall be struck and the remaining provisions shall
be enforced. Either party’s failure to act with respect to a breach by the other
party does not waive such party’s right to act with respect to that or
subsequent or similar breaches. Consultant may not assign or transfer this
Agreement or any rights or obligations hereunder, and any attempt to the
contrary is void. This Agreement sets forth the entire understanding and
agreement between the parties with respect to the subject matter hereof, and may
be amended only by a writing signed by both parties.  Any rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
apply to the interpretation and construction of this Agreement.  This Agreement
may be executed by the parties in two counterparts, both of which together shall
constitute one and the same Agreement.




 
 
 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, j2 and Consultant have executed this Agreement on the dates
below written.
 


 
 
 

Dated: August 8, 2014     Dated: August 8, 2014                                
                              j2 Global, Inc.                                  
          By:  
/s/ Jeffrey D. Adelman
  By:  
/s/  Michael P. Schulhof
   
Name:  Jeffrey D. Adelman
   
Michael P. Schulhof
   
Title:    General Counsel
       




 
 
 
 
 
 
 
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 